DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 May 2022 has been considered by the examiner.  Please note US Patent 8,885,180 has been crossed out since the patent number was not found when using PE2E-Search and Google Patents.  The Examiner believes the patent has been withdrawn. 

Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a memory device, comprising: 
a plurality of memory banks arranged in a line to form a group of memory banks, each memory bank having memory units; and 
at least one select register, wherein the at least one select register is to generate a select signal to access the memory units in the plurality of memory banks, 
wherein the at least one select register is disposed at an end of the group of memory banks and in line with the line of memory banks.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 13,
The primary reason for allowance for this claim is the inclusion of the limitations of a  memory device comprising: 
a plurality of electrically programmable read only memory (EM) banks arranged to form a group of EM banks, wherein each EM bank in the plurality of EM banks comprises EM memory units arranged in rows and columns; 
a plurality of select registers to select a row of EM memory units, a column of EM memory units, and an EM bank of the plurality of EM banks, 
wherein the plurality of EM banks are arranged serially in a line, and the plurality of select registers is disposed together to form a group of select registers, and 
wherein the group of select registers is disposed on the same line as the EM banks and adjacent to an end of the line of EM banks.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 18,
The primary reason for allowance for this claim is the inclusion of the limitations of a memory device comprising: 
a plurality of electrically programmable read only memory (EM) banks arranged serially to form a group of EM banks, each EM bank having several EM memory units; 
a plurality of select registers, wherein each select register of the plurality of select registers is to generate a select signal for facilitating access to EM memory units in the plurality of EM banks, wherein the plurality of select registers is disposed together at an end of the group of EM banks; and 
a selection line connected to each select register of the plurality of select registers to provide a select signal from the select register to each of the plurality of EM banks, wherein selection line connected to each of the plurality of select registers is disposed on same side of the group of EM banks

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-12, 14-17, and 19-20,
	These claims are allowable due to their dependency on one of the claims listed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prouty et al. (US 6,470,433) discloses a DRAM controller according to claim 11, wherein the DRAM controller is adapted to control a multi-bank DRAM, and wherein the DRAM controller further comprises: registers for storing the address of the most recently activated row for each of the banks of the multi-bank DRAM.
Raynham (US 6,418,068) discloses a double data rate (DDR) synchronous dynamic random access memory (SDRAM) that includes includes controller 312, command decoder 314, mode registers 316, refresh counter 318, row address multiplexer 320, row address latches and decoders 322A-322D, memory banks 324A-324D, sense amplifiers 326A-326D, address register 328, address bus 330, and input registers 352


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853